152 S.E.2d 533 (1967)
269 N.C. 393
Atlas TABRON, Employee,
v.
GOLD LEAF FARMS, INC., Employer, and Great American Insurance Company, Insurer.
No. 295.
Supreme Court of North Carolina.
February 3, 1967.
*535 Herman L. Taylor, Greensboro, and Mitchell & Murphy, Raleigh, for plaintiff appellant.
Battle, Winslow, Merrell, Scott & Wiley, Rocky Mount, for defendant appellees.
BOBBITT, Justice.
Plaintiff's brief states the question involved is whether the court committed "prejudicial and reversible error by failing to find that the employer-employee relationship did not exist between appellant and appellee and that appellant's injury did not arise out of compensable employment." The judgment of Judge Peel is not based on findings of fact and conclusions of law relating to these questions. It is based on his conclusion, after consideration of the full record, there was no evidence before the full Commission or before him to justify setting aside the "Agreement for Compensation for Disability," approved by the Commission on March 16, 1965, because of fraud, misrepresentation, undue influence, mutual mistake or excusable neglect.
The jurisdiction of the Commission may be invoked either by filing a claim for compensation or by submission of a voluntary settlement for approval before a claim is filed as provided by G.S. § 97-82. Biddix v. Rex Mills, 237 N.C. 660, 75 S.E.2d 777. "In approving settlements the Commission acts in its judicial capacity." Letterlough v. Atkins, 258 N.C. 166, 128 S.E.2d 215. As stated in Biddix, supra, 237 N.C. at 663, 75 S.E.2d at 780 by Barnhill, J. (later C. J.): "In a judicial proceeding the determinative facts upon which the rights of the parties must be made to rest must be found from admissions made by the parties, facts agreed, stipulations entered into and noted at the hearing, *536 and evidence offered in open court, after all parties have been given full opportunity to be heard." "An agreement for the payment of compensation when approved by the Commission is as binding on the parties as an order, decision or award of the Commission unappealed from, or an order of the Commission affirmed on appeal. G.S. 97-87." Tucker v. Lowdermilk, 233 N.C. 185, 188, 63 S.E.2d 109, 111; Smith v. Mecklenburg County Chapter American Red Cross, 245 N.C. 116, 120, 95 S.E.2d 559, 562; Neal v. Clary, 259 N.C. 163, 166, 130 S.E.2d 39, 41.
Unquestionably, the matters set forth on I.C. Form 21, "Agreement for Compensation for Disability," if true, conferred jurisdiction on the Commission.
G.S. § 97-17 provides: "Nothing herein contained shall be construed so as to prevent settlements made by and between the employee and employer so long as the amount of compensation and the time and manner of payment are in accordance with the provisions of this article. A copy of such settlement agreement shall be filed by employer with and approved by the Industrial Commission: Provided, however, that no party to any agreement for compensation approved by the Industrial Commission shall thereafter be heard to deny the truth of the matters therein set forth, unless it shall be made to appear to the satisfaction of the Commission that there has been error due to fraud, misrepresentation, undue influence or mutual mistake, in which event the Industrial Commission may set aside such agreement." (Our italics.) The proviso was added to G.S. § 97-17 (by Session Laws of 1963, Chapter 436) subsequent to our decision in Hart v. Motors, 244 N.C. 84, 92 S.E.2d 673 (1956).
In Neal v. Clary, supra, a car operated by the defendant, in which the plaintiff was a passenger, was involved in a collision. The plaintiff alleged the collision and her injuries were proximately caused by the defendant's negligence. The defendant pleaded the Workmen's Compensation Act in bar of the plaintiff's action. It was admitted that both the plaintiff and the defendant were employees of a corporation having more than five regular employees; also, that I.C. Form 21, "Agreement for Compensation for Disability," signed by the plaintiff, her employer and its compensation carrier, had been approved by the Industrial Commission. A judgment dismissing the plaintiff's action for lack of jurisdiction was affirmed by this Court. With reference to the motion by the plaintiff for leave to amend her pleadings, Denny, J. (later C. J.), said: "The motion to amend filed in this Court is denied without prejudice to move before the Industrial Commission, after notice to all interested parties, to set aside the agreement contained in Form No. 21 * * * as well as the award made pursuant thereto, on the grounds of mutual mistake, misrepresentation and fraudulent statements. (Citation) If such agreement is set aside by the Industrial Commission on the aforesaid grounds, the plaintiff may, if so advised, institute a new action and allege the facts with respect to jurisdiction as they may then exist." (Our italics.)
Reference is made to Stanley v. Brown, 261 N.C. 243, 134 S.E.2d 321, for a full statement of the factual situation considered therein. The injured plaintiff, his employer and the employer's compensation carrier had executed an agreement on I.C. Form 21 which the Commission had approved on June 13, 1960. Defendant Brown, a fellow-employee of the plaintiff, was not subject to common law liability if the plaintiff and Brown were acting in the course of their employment when the plaintiff was injured. On March 8, 1962, based on stipulations then submitted by the plaintiff, his employer and the employer's compensation carrier, a deputy commissioner, without notice to Brown, signed an order purporting to set aside the 1960 agreement. This Court held the 1962 order was void as to Brown and that the plaintiff's action for personal injuries against Brown should have been *537 nonsuited. Rodman, J., for the Court, said: "The Commission's approval of the stipulated facts and payment was as conclusive as if made upon a determination of facts in an adversary proceeding." Moore, J., in a concurring opinion, said: "An agreement for the payment of workmen's compensation setting out jurisdictional facts and that the employee was injured by accident arising out of and in the course of his employment, when approved by the Industrial Commission is as binding on the parties as an order, decision or award of the Commission unappealed from, or an award of the Commission affirmed on appeal. (Citation) Such agreement may be set aside for fraud, misrepresentation or mutual mistake at the instance of a party or parties thereto. (Citation)"
Judge Peel found, and rightly so, there was no evidence the "Agreement for Compensation for Disability" on I.C. Form 21, approved by the Commission on March 16, 1965, was entered into and executed by plaintiff because of fraud, misrepresentation, undue influence, mutual mistake, or excusable neglect. Indeed, plaintiff's motion was not predicated on such grounds; and, as stated in Judge Peel's order, plaintiff has not contended at any stage of the proceedings that said agreement should be set aside on any of these grounds or that there was evidence sufficient to support such contention if made. Plaintiff contends the Commission should "rescind and set aside the jurisdiction it originally assumed in this matter" on the ground the matters set forth in said agreement are untrue; that the Commission did not have jurisdiction because, contrary to the stipulations in said agreement, plaintiff was not an employee of Farms, Inc., and was not injured by accident arising out of and in the course of such employment.
If the matter were before us as an original proposition, a difficult question would confront us as to whether the evidence was sufficient to support the finding that the employer-employee relationship existed between Farms, Inc., and plaintiff at the time plaintiff was injured and, if so, whether plaintiff's injury was compensable.
Questions as to the Commission's jurisdiction have been presented often when an employer and its compensation carrier are contesting a claim by asserting non-liability under the Workmen's Compensation Act, e.g., on the ground the injured person was an independent contractor and not an employee, etc. See decisions cited and discussed in Pearson v. Peerless Flooring Co., 247 N.C. 434, 101 S.E.2d 301, and in Askew v. Leonard Tire Co., 264 N.C. 168, 141 S.E.2d 280.
Here plaintiff, having received all the benefits to which he would be entitled for an injury compensable under the Workmen's Compensation Act, seeks to attack the jurisdiction of the Commission by asserting that the factual stipulations set forth in the "Agreement for Compensation for Disability" are untrue. The law will not permit him to deny the truth of the matters set forth in said agreement unless, as now provided in G.S. § 97-17, there was error therein due to fraud, misrepresentation, undue influence or mutual mistake.
It is noteworthy, although not a basis of decision, that plaintiff's motion that the Commission "rescind or set aside the juriscition it originally assumed in this matter" was made after the proceedings before the Industrial Commission had been pleaded as a defense in a negligence action instituted by plaintiff against C. S. Bunn in the Superior Court of Nash County.
In our opinion, Judge Peel's judgment is correct and is affirmed.
Affirmed.